Motion denied, "with ten dollars costs. The court did not overlook the provisions of section 1001 of the Code of Civil Procedure. That applies only to a case where an interlocutory judgment has been entered and “ further proceedings must be taken before the court or a judge thereof, or a referee, before a final judgment can be entered.” So far as the defendants claiming through. Rachel Munroe and -Phcebe Hendrickson are concerned, no further proceedings must be taken. By whatever name designated as to them, the judgment is not interlocutory but final, and Brown v. Feek (204 N. Y. 238) is conclusive upon this point. (See, also, Matter of Halsey, 93 N. Y. 48.) Present — Jenks, P. J., Thomas, Carr, Woodward and Rich, JJ.